Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered April 14, 1988, convicting him of manslaughter in the second degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
We agree with the defendant’s contention that the trial court erred in failing to inform him, prior to summations, that *923it would be considering the lesser included offense of manslaughter in the second degree in rendering its verdict (see, CPL 320.20 [5]; People v Brown, 121 AD2d 326; People v Garcia, 76 AD2d 867). However, upon our review of the record, we find this error to be harmless, as it cannot be said that defense counsel’s summation would have been affected by the knowledge that the manslaughter in the second degree charge would be considered by the trier of fact (see, People v Miller, 70 NY2d 903, 907; see also, People v Boyd, 150 AD2d 786; People v Montgomery, 116 AD2d 669).
We decline to disturb the sentence imposed (see, People v Suitte, 90 AD2d 80). Brown, J. P., Hooper, Sullivan and Harwood, JJ., concur.